DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/088592 by Kurabuchi et al.
3.	Claims 1-15 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2018/0072669 A1), herein referred to as Liu.
With respect to claim 1, Liu teaches (Figure 30A) an aqueous organic redox flow battery comprising a negative electrode, a positive electrode, a first liquid in contact with the negative electrode, a second liquid in contact with the positive electrode and a separator made of an anion exchange membrane (synonymous with lithium-ion-conductive film, defined by Liu [0205-0207]) disposed between the first liquid and the second liquid. 



    PNG
    media_image1.png
    544
    790
    media_image1.png
    Greyscale

Liu further teaches [0104 and 0134] at least one of the first liquid or the second liquid contains a redox species (metallocene) and lithium ions (lithium basic addition salt), and the anion exchange membrane (synonymous with lithium-ion-conductive film and separator) includes [0205-0207] an inorganic member containing zeolite.
	With respect to claim 2, Liu teaches [0205] the separator can be configured to be porous and supports the zeolite.
	With respect to claims 3 and 4, Liu teaches [0208] the separator may have a multilayer structure that includes two or more layered membranes and can include a porous membrane coated with a layer containing the zeolite.
	With respect to claim 5, Liu teaches [0209] the separator can be configured to have a thickness of from about 25 microns to about 100 microns.
	With respect to claims 6 and 7, Liu teaches [0208] the separator can include a coated membrane comprised of an ion conducting ceramic or glass, which are examples of inorganic materials.
	With respect to claim 12 and 13, Liu teaches [0103-0109] the flow battery comprises a first electrode (negative electrode), a second electrode (positive electrode), a first circulation loop including a first storage tank containing a first aqueous electrolyte comprising a first redox active material, transporting the first aqueous electrolyte to a chamber in which the first electrode is in contact with the first aqueous electrolyte, and a pump (circulatory mechanism) to circulate the first aqueous electrolyte through the first circulation loop.
With respect to claims 14 and 15, Liu further teaches the flow battery comprises a second circulation loop including a second storage tank containing a second aqueous electrolyte comprising a second redox active material, transporting the second aqueous electrolyte to a chamber in which the second electrode is in contact with the second aqueous electrolyte, and a pump (circulatory mechanism) to circulate the second aqueous electrolyte through the second circulation loop. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0072669 A1), herein referred to as Liu, in view of Dong et al. (US 2017/0162881 A1), herein referred to as Dong.
The Liu reference does not appear to explicitly teach the limitations recited in claim 8 directed to the average hole diameter of the porous supporter or the limitations recited in claims 9 and 10 directed to the silicon and aluminum ratios present in the zeolite. However, Dong recites microporous inorganic membranes for redox flow batteries. 
In view of claim 8, Dong teaches [0022-0023] a porous support layer for supporting a zeolite layer wherein the porous support layer has a pore size (hole diameter) in a range of 5 to 100 micrometers.
In view of claims 9 and 10, Dong teaches [0021] it is desirable for the zeolite layer to have a ratio of silicon atoms to aluminum atoms be greater than 5 and suggests a range of about 10 to 100, which overlaps the ratio ranges recited in claims 9 and 10.
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the flow battery taught by Liu to include the teachings of Dong directed to forming a porous support layer with the desired pore size and forming a zeolite layer with the atomic ratio range for the purpose of fabricating a separator for a redox flow battery with improved mechanical strength and reduced ion conduction resistance. By combining the teachings of Liu with Dong, one of ordinary skill in the art would have had sufficient motivation to devise a redox flow battery with a separator containing a zeolite because zeolite materials impart enhanced structural stability and ion transfer properties to the separator, thereby improving the overall efficiency of the flow battery.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0072669 A1), herein referred to as Liu, in view of Madabusi et al. (US 2016/0181626 A1), herein referred to as Madabusi.
The Liu reference does not appear to explicitly teach the limitations recited in claim 11 directed to employing a zeolite material that contains lithium ions. However, Madabusi recites a flow battery comprising a separator that contains inorganic compounds.
In view of claim 11, Madabusi teaches (Claim 6) a separator for a flow battery comprising lithium-containing zeolites. Madabusi suggests [0089] the separator has improved ion selectivity and conductivity when a salt such a lithium-containing zeolite is incorporated in the separator. Therefore, at the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the flow battery taught by Liu to include a separator comprising lithium-containing zeolite taught by Madabusi, for the purpose of imparting enhanced structural stability and ion transfer properties to the separator, thereby improving the overall efficiency of the flow battery.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724